Citation Nr: 0323128	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-08 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for 
sinusitis/headaches.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a right thumb 
disability.

4.  Entitlement to a greater (compensable) disability rating 
for right knee pain, on appeal from the initial grant of 
service connection.

5.  Entitlement to a greater (compensable) disability rating 
for left knee pain, on appeal from the initial grant of 
service connection.

6.  Entitlement to a disability rating greater than 10 
percent for low back strain, on appeal from the initial grant 
of service connection.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appellant testified before the undersigned at a 
videoconference hearing in January 2003.  A transcript of the 
hearing is associated with the claims file.  The veteran 
submitted additional medical records at and after that 
hearing; however, they do not provide detailed findings 
related to the lumbar spine necessary for rating the 
disability, and are thus not pertinent to the claim.  
Accordingly, the case does not need to be returned to the RO 
for initial consideration of this evidence.   




FINDINGS OF FACT

1.  In a signed statement from the veteran, received in 
February 2003, the veteran indicated he wished to withdraw 
the appeals with regard to the issues of entitlement to 
service connection for sinusitis, hearing loss, and the right 
thumb.   

2.  A July 20, 1998, VA letter to the veteran advised him of 
the rating decision that assigned the disability ratings for 
the right and left knees.  

3.  A statement of the case addressing the issues of higher 
ratings for the right and left knees was issued on 
February 28, 2000. 

4.  A substantive appeal addressing the issues of higher 
ratings for the right and left knees was not received within 
60 days of the issuance of the February 28, 2000 statement of 
the case.

5.  The limitation of motion of the lumbar spine is slight. 

6.  There are no spasms of the lumbar spine and no loss of 
lateral spine motion, listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion, narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.  

7.  There were no attacks of intervertebral disc syndrome and 
the neurologic symptoms due to the lumbar spine disability 
are less then mild.

8.  The veteran did not have incapacitating episodes of 
intervertebral disc syndrome.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals 
for service connection for sinusitis/headaches, hearing loss, 
and right thumb disability are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2002).

2.  A timely substantive appeal has not been received with 
respect to the claims for higher initial ratings for the 
right and left knees.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.1103 (2002).

3.  The criteria for a higher initial disability rating for 
low back strain are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5110, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.31, 4.40, 
4.45, 4.71a, 4.124(a), Diagnostic Codes 5292, 5293, 5295, 
8520 (2002); 67 Fed.Reg. 54,345 (August 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sinusitis/headaches, hearing loss, right thumb

At the veteran's hearing before the undersigned and in a 
signed statement, received in February 2003, he indicated he 
wanted to withdraw the issues of entitlement to service 
connection for sinusitis, hearing loss, and right thumb 
disability.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  At the time the veteran withdrew the appeal 
concerning service connection for sinusitis, hearing loss, 
and right thumb disability, the pertinent regulation provided 
that withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  This regulation 
has since been amended to delete the requirement of express 
written consent of the appellant when a representative 
withdraws an appeal filed personally by the appellant.  See 
68 Fed. Reg. 13235-36 (March 19, 2003).  As the appellant 
filed the withdrawal of the appeal himself, this revision 
does not apply to this case.

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issues of service 
connection for sinusitis, hearing loss, and right thumb 
disability.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration of these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeals of the issues of entitlement service connection 
for sinusitis/headaches, hearing loss, and right thumb 
disability.  The appeals are dismissed without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).

Right and left knees

The threshold question that must be resolved is whether the 
veteran has perfected an appeal on the issues of entitlement 
to greater disability ratings for the right and left knees.  
If the appeals have not been perfected, the Board does not 
have jurisdiction to consider the issues and must dismiss the 
appeal.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2002).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.202 (2002).

A decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present argument 
on this question.  38 C.F.R. § 20.203 (2002).

A substantive appeal must be received within 60 days of the 
date of mailing of the statement of the case or within one 
year of the date of notification of the initial review or 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.302(b) (2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2002)

An application for review shall not be entertained unless it 
is in conformity with the law relating to appeals to the 
Board.  38 U.S.C.A. § 7108 (West 2002).

In a May 2003 letter from the Board to the veteran and his 
representative, the veteran was advised that a timely 
substantive appeal had not been received with regard to the 
issues of evaluation of the right and left knee disabilities.  
The letter also advised the veteran and his representative 
that they had 60 days in which to submit evidence or argument 
on the issue of whether a timely substantive appeal had been 
received.  Therefore, the veteran and his representative were 
provided with sufficient notice that the Board was raising 
the issue of adequacy of his substantive appeal with regard 
to the issues of increased ratings for the right and left 
knees.  38 C.F.R. § 20.203 (2002). 

A July 20, 1998, VA letter advised the veteran of the rating 
decision that assigned the disability ratings for the right 
and left knees.  He submitted a timely notice of 
disagreement, and a statement of the case was issued on 
February 28, 2000.  However, a VA Form 9 (Appeal to Board of 
Veterans' Appeals) or similar document containing the 
necessary information concerning ratings for the right and 
left knee disabilities was not received within 60 days of the 
February 28, 2000, statement of the case.  The veteran did 
submit a statement on October 23, 2000, in which he 
referenced the issue of an increased rating for the right and 
left knees.  However, this was received over 60 days after 
the statement of the case was mailed.  

In his response to the Board's May 2003 letter, the veteran 
explained that he submitted VA Form 9's in April 1999 and 
November 1999, and that he was led to believe, by the cover 
letter to the September 2001 supplemental statement of the 
case, that he did not need to submit another VA Form 9 or 
otherwise respond to that supplemental statement of the case.  

The Board notes that the VA Form 9 dated in April 1999 does 
list the evaluation of the right and left knee disabilities 
among the issues that the veteran wanted to appeal.  This 
document was received within one year of the notification of 
the July 1998 rating decision that granted service connection 
an assigned the initial noncompensable ratings for these 
disabilities, and it was accepted as a notice of disagreement 
as to those issues.  A statement of the case had not been 
issued concerning the evaluation of the knee disabilities at 
the time that the RO received this form.  The November 1999 
VA Form 9 does not mention the knee disabilities; 
consequently, it could not serve as the appeal as to those 
issues.  It was also filed before the February 2000 statement 
of the case concerning the knee disabilities.

The cover letter to the February 2000 statement of the case 
specifically instructed that veteran that he would need to 
file a substantive appeal to complete his appeal as to those 
issues, and enclosed a VA Form 9 for his use.  Unfortunately, 
the veteran did not file a VA Form 9 concerning the knee 
disabilities following the February 2000 statement of the 
case until October 2000.  This was beyond the 60-day period 
within which he was to file his substantive appeal.


The RO, nonetheless, continued to list the knee disabilities 
on subsequent supplemental statements of the case.  As 
pointed out by the veteran, cover letters to the supplemental 
statements of the case advise the veteran that he does not 
need to file another VA Form 9 if he has already done so with 
respect to the issues contained in the supplemental statement 
of the case.  By the time of the issuance of the September 
2001 supplemental statement of the case, the veteran had 
filed a VA Form 9 concerning the knee issues.  Unfortunately, 
it was not filed within the required time period.  

The veteran has also indicated that he submitted other 
correspondence, made trips to the RO, and initiated 
Congressional inquiries.  However, to serve as a substantive 
appeal on an issue, governing statutes and regulations 
require that the VA Form 9 or similar document must be 
received within the required time period after a statement of 
the case is sent to the appellant.  As noted, since the 
veteran was notified of the determination concerning his 
knees on July 20, 1998, he had 60 days following the February 
28, 2000, statement of the case in which to file the 
substantive appeal.  Additionally, the February 28, 2000, 
statement of the case specifically advised him that if he 
wanted to continue his appeal on the determination, he had 60 
days in which to submit the VA Form 9.  However, a timely 
substantive appeal was not received.  38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2002).

The veteran did not submit a timely substantive appeal 
concerning the evaluation of the right and left knee 
disabilities.  Accordingly, the Board is without jurisdiction 
to consider these issues arising from the July 1998 rating 
decision.  The RO's decision is final and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.1103 (2002).

Low back

The veteran claims, in essence, that his low back disability 
is more severe than reflected by the disability rating 
assigned.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2002).  


Under the criteria of Diagnostic 5292, entitled "Spine, 
limitation of motion of, lumbar," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under the criteria of Diagnostic Code 5293, entitled 
"Intervertebral disc syndrome," a noncompensable rating is 
warranted for postoperative or cured disc syndrome and a 10 
percent disability rating is warranted for mild symptoms.  A 
20 percent disability rating is warranted for moderate disc 
syndrome with recurring attacks and a 40 percent rating is 
appropriate for severe manifestations with recurring attacks 
with little intermittent relief.  A 60 percent disability 
rating is warranted for pronounced manifestations with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The rating criteria for intervertebral disc syndrome were 
revised effective September 23, 2002.  67 Fed.Reg. 54,345 
(August 22, 2002).  Intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating and incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
rating.  Where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent rating is warranted.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  When evaluating on the basis of 
chronic manifestations, orthopedic disabilities are evaluated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Where 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  67 Fed.Reg. 54,345 
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).

Diagnostic Code 5295, entitled "Lumbosacral stain," 
provides that a noncompensable rating is warranted for slight 
subjective symptoms and a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than that for 
complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124(a) (2002).

Under Diagnostic Code 8520 for paralysis of the sciatic 
nerve, complete paralysis where the foot dangles and drops, 
no active movement is possible of the muscles below the knee, 
and flexion of knee is weakened or (very rarely) lost 
warrants an 80 percent rating.  Incomplete severe paralysis 
with marked muscular atrophy warrants a 60 percent rating.  
Moderately severe paralysis warrants a 40 percent rating, 
moderate paralysis warrants a 20 percent rating, and mild 
paralysis warrants a 10 percent rating.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8520 (2002). 

The May 1998 VA examination shows that lumbar spine flexion 
was to 80 degrees, extension was to 35 degrees, and lateral 
bending and lateral rotation were to 40 degrees bilaterally.  
There was no pain on motion noted.  Since only flexion was 
limited and then only slightly, the overall limitation of 
motion shown is at best slight.  Service department clinical 
records in March 1999 and June 1999 note the veteran 
complained of back pain.  There was full range of motion of 
the lumbar spine.  A July 2001 VA examination shows that 
there was 85 degrees of flexion, 15 degrees of extension, 30 
degrees right lateral bending, 35 degrees left lateral 
bending, and 30 degrees rotation bilaterally.  Of these 
motions, only extension was limited to a moderate degree.  
There was either no loss of other motions or the loss of 
motion was slight.  Therefore, overall the limitation of 
motion is slight.  While the veteran testified that he had 
back pain, the evidence in the record does not show that pain 
further limits motion of the lumbar spine.  Accordingly, 
limitation of motion of the lumbar spine warrants a 10 
percent disability rating under the criteria of Diagnostic 
Code 5292 which is consistent with the disability rating 
currently assigned.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2002).

The veteran's lumbar spine disability is rated as 10 percent 
disabling.  The veteran has complaints of back pain.  Medical 
records show that he has been assessed with back pain and 
sacral torsion with sacroiliitis.  The veteran testified that 
he had muscles spasms, however, the May 1998 and July 2001 VA 
examinations show there were no spasms of the lumbar spine.  
There was no evidence of loss of lateral spine motion, 
listing of the spine, positive Goldthwaite's sign, marked 
limitation of forward bending, loss of lateral motion, or 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  The symptoms of the veteran's 
lumbar spine disability do not satisfy any of the 
requirements for a disability rating greater than 10 percent 
under the criteria of Diagnostic Code 5295 for lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The description of the veteran's service connected low back 
disability includes numbness to the thighs.  This implicates 
the rating criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome.  At the May 1998 VA 
examination, the veteran complained of constant low back pain 
with intermittent episodes of pain and numbness in the lower 
extremities.  Lower extremity strength was 5/5, and reflexes 
and sensation were intact.  A March 1999 service department 
record shows deep tendon reflexes were 2+ and there was 5+ 
strength.  An April 1999 service department clinical record 
shows there was some decreased sensation in the left thigh.  
Other sensation was normal and reflexes were normal.  A 
service department record from June 1999 shows there was no 
paresthesias in the lower extremities.  The veteran received 
a VA examination in July 2001.  There was no sensory loss in 
either lower extremity, there was 4+ strength, and knee and 
ankle jerks were symmetrical.  This evidence does not show 
attacks of intervertebral disc syndrome.  On only one 
occasion in April 1999 was mildly decreased sensation in the 
left thigh noted.  However, in June 1999 there was no 
paresthesias and the other medical evidence in the record 
shows there were no neurologic manifestations in the lower 
extremities due to the lumbar spine.  Therefore, the 
neurologic symptoms in the lower extremities do not even rise 
to the level of being mild.  Since there were no attacks of 
intervertebral disc syndrome and the neurologic symptoms due 
to the lumbar spine disability are less than mild, a 
noncompensable disability rating under the criteria of 
Diagnostic Code 5293 would be appropriate.  38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5293 (2002).

The rating criteria for intervertebral disc syndrome were 
revised effective September 23, 2002.  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must consider 
the new criteria from the September 2002 effective date.  

The revised rating criteria of Diagnostic Code 5293 consider 
whether there are incapacitating episodes which require 
bedrest and treatment by a physician.  However, the veteran's 
VA and service department medical records in the claims file 
dated during the period of the claim and appeal do not show 
incapacitating episodes which require bedrest and treatment 
by a physician.  Additionally, the VA examination reports do 
not reference the veteran having incapacitating episodes of 
the lumbar disc disease which require bedrest and treatment 
by a physician.  Therefore, there are no incapacitating 
episodes of intervertebral disc syndrome shown in the medical 
evidence to warrant a rating greater then the currently 
assigned 10 percent.  67 Fed.Reg. 54,345 (August 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

The revised rating criteria also consider both the orthopedic 
and neurologic manifestations of intervertebral disc 
syndrome.  The orthopedic symptoms warrant no more than a 10 
percent disability rating based on limitation of motion or 
lumbosacral strain.  As noted above, the April 1999 service 
department clinical record shows there was some decreased 
sensation in the left thigh.  All other medical records show 
there were no neurologic symptoms in the lower extremities.  
Also, the July 2001 VA examination report -- which is the 
latest evidence in the record that addresses the neurologic 
symptoms in the lower extremities -- shows that there was no 
sensory loss in the lower extremities, there was 4+ strength, 
and knee and ankle jerks were symmetrical.  As there was only 
some decreased sensation in the left thigh on one occasion 
and there were no neurologic findings at all other times, the 
neurologic symptoms in the lower extremities do not even rise 
to the level of being mild. Therefore, any neurologic 
manifestations in the lower extremities do not meet the 
requirements for a compensable disability rating under 
Diagnostic Code 8520 for paralysis of the sciatic nerve.  As 
the orthopedic manifestations warrant a 10 percent disability 
rating and the neurologic manifestations are noncompensable, 
the veteran's lumbar spine disability warrants a 10 percent 
disability rating under the revised intervertebral disc 
syndrome rating criteria, which is consistent with the 
disability rating currently assigned.  38 C.F.R. §§ 4.31, 
4.124(a), Diagnostic Code 8520 (2002); 67 Fed.Reg. 54,345 
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).

Based on the above, the preponderance of the evidence is 
against the claim for a disability rating greater than 10 
percent for low back strain.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, 
4.124(a), Diagnostic Codes 5292, 5293, 5295, 8520 (2002); 67 
Fed.Reg. 54,345 (August 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293).

VCAA

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
March 1999 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claim.  A July 
2001 VA letter to the veteran advised him of the VCAA, the 
evidence necessary to substantiate a claim, the kind of 
evidence he was responsible for obtaining, and the evidence 
VA was responsible for obtaining.  The veteran has received 
VA examinations.  He has identified VA and service department 
medical records, which were requested and obtained or which 
have been provided by the veteran.  The veteran has not 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

The appeal for service connection for sinusitis/headaches is 
dismissed.

The appeal for service connection for hearing loss is 
dismissed.

The appeal for service connection for a right thumb 
disability is dismissed.

The appeal for entitlement to a compensable disability rating 
for right knee pain is dismissed.

The appeal for entitlement to a compensable disability rating 
for left knee pain is dismissed.

A disability rating greater than 10 percent for low back 
strain is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
	(CONTINUED ON NEXT PAGE)


?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

